Citation Nr: 0027116	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder 
with history of schizophrenic reaction, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to an evaluation 
in excess of 30 percent for bipolar disorder with history of 
schizophrenic reaction.


FINDING OF FACT

The probative evidence shows that the veteran's psychiatric 
disability is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bipolar disorder with history of schizophrenic reaction have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
was hospitalized in October 1963 for schizophrenic reaction.  
It was considered that the disorder had preexisted service 
but had not been aggravated by service.

A March 1967 VA special psychiatric examination concluded in 
a diagnosis of schizophrenic reaction, paranoid type, 
chronic, moderately severe.

The RO granted entitlement to service connection for 
schizophrenic reaction with assignment of a 50 percent 
evaluation.  The rating action indicates that the grant was 
predicated on the preexisting disability having been 
aggravated by peacetime service.  It does not appear that the 
pre-service level of disablement could be discerned.

In May 1998 the veteran filed a claim for an increased 
disability evaluation; he asserted that he was having 
problems with people in that he could not keep a job and that 
he was currently divorced.  The RO denied the claim in 
December 1998 on the basis that the overall evidence of 
record showed that his psychiatric disability had stabilized.  

VA outpatient treatment reports dated from May 1996 to June 
1999 show intermittent treatment at the mental hygiene 
clinic.

More specifically, in August 1996 the veteran had a 
psychosocial assessment.  It was noted that he had been 
unemployed for 11 months.  He reported he started hearing 
voices while in the service and was initially diagnosed with 
paranoid schizophrenia, which was later changed to bipolar 
disorder in 1984.  He further reported he had been on 
Thorazine, Haldol and Mellaril, and at the time of the 
examination he was on Lithium and Paxil.  

Examination revealed that the veteran was neatly dressed.  
There was alcohol on his breath but he did not appear 
impaired.  He was alert and oriented times 4 to person, 
place, time and situation.  He appeared to be of average 
intelligence.  His speech was a bit rapid, but clear and goal 
directed.  His recent and remote memory were intact.  His 
affect was congruent with mood.  There were no suicidal or 
homicidal ideations; no delusions or hallucinations.  He was 
appropriately attentive to sensory stimuli.  He was coherent 
and logical, although somewhat concrete.  His judgment and 
insight were fair.  His Axis I diagnoses were bipolar 
disorder, alcohol dependence and rule out adjustment disorder 
with anxiety.  His Global Assessment of Functioning (GAF) 
Scale was 50.

In March 1998 at an individual session at the mental hygiene 
clinic the veteran presented unshaven, red-faced and shaky.  
It was reported that he was still drinking although he had 
minimized his drinking.  He reported that his girl friend's 
children and grandchildren were invading his space and 
"driving him crazy."  He also reported he was bored and 
spoke about going back to work.  

Nurse's notes in April 1998 indicated the veteran's history 
of bipolar illness and treatment with medication.  It was 
noted that he was feeling stressed secondary to separation 
from his wife of 13 years.  He denied any hallucinations or 
delusions.  Treatment records provided diagnoses of bipolar 
disorder, rule out schizoaffective, and no indication of 
imminent danger.

A September 1998 VA mental disorders examination report shows 
the veteran related that he was last employed in October 
1997.  He worked as a roughneck in the oil field, left that 
job after the crew relocated to another state, and he chose 
not to go.  He also reported that he had significant mood 
swings.  He stated that he lived with his ex-wife and her 
grown son, but they had conflict over her wanting to have 
things her way all the time.  It was noted that he had been 
married 3 times.  The first marriage ended because his wife 
wanted to go to California, and he wanted to stay in Colorado 
to work.  The second marriage ended because his wife was 
unfaithful.  He remained in his third marriage for 12 years.

Examination revealed the veteran was pleasant and 
cooperative.  His thoughts were clear and logical without 
loosening and associations or flights of ideas.  He denied 
auditory or visual hallucinations, and no delusions were 
reported.  He had full range of affect.  His mood was 
euthymic.  He described himself as having an angry and 
depressed mood.  He reported not sleeping well, and had had a 
lot of early morning awakenings.  He denied suicidal 
ideation.  He described multiple symptoms of hypomania.  He 
stated there were times when he felt somewhat grandiose, and 
that he could do anything.  He described having racing 
thoughts and making plans he could not fulfill.  He was 
oriented to all spheres.  The Axis I diagnoses were bipolar 
disorder and alcohol abuse.  His GAF was 60.

A September 1999 VA mental disorders examination report shows 
the examiner noted that the veteran's claims file and medical 
file were reviewed.  He reported that he continued to have 
conflicts with his wife.  He stated that he had fallen out of 
love with her, and three days before she had packed his 
belongings and told him to leave.  He was living with his 
mother, and hoped to move in with friends in the near future.  
He reported that his psychiatric condition was stable.  It 
was noted that his doctor had maintained him quite well on 
medication.  The examiner noted that he had been depressed 
for the past few days, and somewhat depressed over the past 
two or three months due to the deterioration of his marriage, 
but his depression had not been nearly as bad as in the past.  
He indicated that his psychiatric problems did not prevent 
him from working.  He stated that he would rather work than 
be left at home to think about things.  

The veteran admitted having 3 beers prior to the examination.  
He stated that on the average he drank about 12 beers per 
day, and if he were around people who like to party, he would 
drink more.  He reported that he had had some small pickup 
jobs, and had performed some temporary concrete work.  He 
stated that his leg prevented him from doing any sustained 
work.  He further stated that it was painful to walk or stand 
on his leg, and it limited his working ability.  He stated 
that he liked to drive around; he put about 50 miles a day on 
his truck.  He also stated that there was a shop in town 
where a number of friends work.  He went to visit them and 
"drink a few beers."

On examination the veteran was pleasant and cooperative.  His 
thoughts were clear and logical, and there was no evidence of 
auditory or visual hallucinations or delusions.  His affect 
was restricted.  His mood was concerned.  He had mild 
symptoms of depression with low energy, low motivation and a 
depressed mood.  He denied suicidal ideation.  He was 
oriented in all spheres.  He could name 3 items immediately 
and at 3-minute recall.  He recalled 4 of 5 serial 7's 
correctly.  He could name 2 objects, repeat a phrase, follow 
a command, copy a design and write a sentence.  His Axis I 
diagnoses were bipolar disorder and chronic alcohol abuse.  
His Axis IV diagnosis was little education, poor work skills, 
unstable living situation and unstable interpersonal 
relationships.  His GAF was 55.

The examiner commented that the veteran's medications had 
kept his bipolar disorder under fairly good control.  He 
commented further that although he had had an exacerbation of 
depression, it appeared to be in response to his ongoing 
unstable marital relationship of 14 years.  It was noted that 
he appeared to be honest in saying that he did not believe 
his psychiatric conditions blocked his ability to be 
employed.

Psychiatric notes dated in February 2000 indicated the 
veteran was doing better.  It was noted that he was not 
drinking as much and working more.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  




A 30 percent evaluation is assigned, for a psychiatric 
disorder, where there is disability productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses a psychiatric 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

A 70 percent evaluation is warranted for the veteran's 
disability where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.


A 100 percent evaluation is warranted for the veteran's 
disability where there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (1999).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially the Board notes that the veteran's claim for an 
increased evaluation for his bipolar disorder with history of 
schizophrenic reaction is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107; that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veteran's assertions concerning the severity 
of his disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for such disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist him in the development of facts pertinent to 
his claim.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).  In 
this regard, the veteran was afforded VA psychiatric 
examinations in September 1998 and September 1999, and the 
file contains medical treatment records from April 1998 to 
February 2000, proffered in support of the veteran's claim.  
Thus, the Board is satisfied that all relevant facts have 
been properly developed.  White v. Derwinski, 1 Vet. App. 519 
(1991).  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant a detailed 
exposition of the remote clinical histories.

In this case, the veteran has asserted that his service-
connected psychiatric disability has increased in severity 
and warrants a disability evaluation in excess of the 30 
percent currently assigned.  The Board disagrees and finds 
that the manifestations of the veteran's psychiatric 
disability are productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, which are consistent with a 30 percent disability 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9432 
(1999).

The evidence shows that the veteran was diagnosed in-service 
with schizophrenic reaction, paranoid type.  According to the 
most recent VA examination in 1999, he has experienced 
symptoms of hypomania and has been diagnosed with bipolar 
disorder.  Notwithstanding the veteran's psychiatric 
diagnoses, the evidence shows that he generally functions 
satisfactorily with routine behavior, self-care and with 
normal conversation.  
The veteran reported to the VA examiner in September 1999 
that a normal day for him was getting up and making coffee 
and breakfast periodically, spending time with his wife, 
watching the news and weather on television, driving around 
in his truck, visiting friends and occasionally drinking beer 
with them and returning home from his daily routine to sleep.  
He stated his days are better when he is working or has 
something else to do.  

A 30 percent evaluation is warranted when occupational and 
social impairment, as describe above, is due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment or mild memory loss.  The record 
shows that the VA examiner described the veteran as having 
mild symptoms of depression and a depressed mood, exacerbated 
in response to his ongoing unstable marital relationship.  

In addition, occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks are shown in the record as consistent with a 30 percent 
evaluation.  The veteran indicated that he has not been 
gainfully employed since October 1997.  He stated that he has 
performed some temporary work and in February 2000 he 
indicated that he was working more.  Based upon the 
foregoing, the Board finds that a 30 percent evaluation is 
appropriately assigned for the veteran's reported symptoms.  

In order to warrant a higher evaluation of 50 percent, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity, and such is not shown 
in the record.  There is no medical evidence of such symptoms 
as flattened affect.  The evidence reveals the veteran had 
full range affect.  Moreover, there is no medical evidence 
that the veteran experienced or presented with 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, or a lack of understanding complex commands in order 
to warrant an evaluation of 50 percent.  Furthermore, the 
medical records show no impairment of memory, judgment or 
abstract thinking.  No disturbances of motivation were noted.  
In fact, the veteran presented a description of an active 
daily routine and stated, during a February 2000 evaluation, 
that he was working more.

It is not apparent from the record that the veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  He has been married three times.  
According to the record, the dissolution of the marriages was 
not due to his psychiatric disability.  Moreover, there is no 
report the veteran experience difficulty with work 
relationships due to his psychiatric disability.  In one 
instance, he said he was unemployed due to choosing not to 
relocate with the job.  In another instance, he reported 
having a painful leg, which limited his ability to work.

The reported symptoms of the veteran's psychiatric disability 
do not approximate the criteria enumerated under 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders, for an 
evaluation in excess of 30 percent.  The Board finds that the 
above evidence demonstrates that the veteran's psychiatric 
disability more nearly approximates the criteria required for 
a 30 percent evaluation.  Thus, entitlement to an evaluation 
in excess of 30 percent is not warranted.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record, and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board notes that the RO provided the veteran with the 
criteria under 38 C.F.R. § 3.321(b)(1) (1999) for assignment 
of an increased evaluation on an extraschedular basis, and 
determined that the veteran's disability picture was not 
unusual or exceptional in nature such as to warrant 
assignment of an extraschedular evaluation. 


In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board agrees 
with the RO's determination.  The Board cannot conclude that 
the disability picture is so unusual or exceptional, with 
such related factors as frequent hospitalization or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  In fact, the veteran has 
intermittently secured temporary work.  In February 2000 he 
stated that he is working more.  He also stated he did not 
believe his psychiatric condition blocked his ability to be 
employed.

Therefore, the regular schedular standards as applied to the 
veteran's case adequately compensate him for the demonstrated 
level of impairment produced by his psychiatric disability.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for an evaluation in excess of 30 percent for 
his psychiatric disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for bipolar disorder with 
history of schizophrenic reaction.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder with history of schizophrenic reaction is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

